Citation Nr: 0600886	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  98-14 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected hypertensive vascular disease with 
nephritis, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased disability evaluation for 
service-connected gouty arthritis, currently evaluated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served in active service from September 1943 to 
February 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of March 1990 and July 1998 rating decision 
of the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board remanded this 
appeal for further evidentiary development in October 2004.  
The remand directives have been completed, and this claim is 
again before the Board for appellate consideration.  

The veteran testified before a Decision Review Officer of the 
RO in March 2000.  In his VA Form 9, filed in 1998, the 
veteran declined an opportunity to testify at a Board 
hearing.  


FINDINGS OF FACT

1.  The veteran has congenital absence of the left kidney.

2.  Various diastolic pressure readings obtained from 1990 
forward are below 110; diastolic pressure in January 1990 
ranged from 100-112.

3.  The veteran's hypertensive vascular disease with 
nephritis does not require regular dialysis and is not 
manifested by severe disability, constant albuminuria with 
some edema; definite decrease in kidney function; persistent 
edema and albuminuria with BUN (blood urea nitrogen) 40mg% or 
higher; creatinine 4 mg% or higher; or, generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  

4.  The totality of the evidence does not show definite 
impairment of health, incapacitating exacerbations occurring 
3 or more times a year, weight loss, anemia, constitutional 
manifestations associated with active joint involvement, 
ankylosed joints, or more than slight limitation of motion 
(right knee and right great toe) due to gouty arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation for 
service-connected hypertensive vascular disease with 
nephritis are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.104, Diagnostic Code 7101 (1990), (1998), and 
(2005); 4.115a, Diagnostic Codes 7500, 7502, 7509 (1990); 
4.115a (2005), 4.115b, Diagnostic Codes 7500, 7502 (2005).

2.  The criteria for an increased disability evaluation for 
service-connected gouty arthritis are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5002 
and 5017 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation

Preliminary Matters

Service connection has been in effect for the disabilities on 
appeal for many years.  Where, as here, service connection 
has long been in effect and the veteran seeks a higher rating 
for the disability, the primary concern is evidence of 
current extent of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). 

Notwithstanding the above, the Board acknowledges the fairly 
lengthy appeal period in this case.  The veteran appealed the 
denial of increased rating claims filed in 1998.  In 
addition, the veteran had perfected an appeal of the March 
1990 rating decision concerning his kidney disability, as 
discussed below.  



Hypertensive Vascular Disease with Nephritis

The record reflects that the veteran entered service with a 
congenital defect of absent left kidney.  Initially, a 1947 
rating decision granted service connection and assigned a 
noncompensable disability evaluation for albuminuria from 
February 1945 to the end of September 1946, followed by the 
assignment of a 30 percent disability evaluation, effective 
from October 1946, for chronic nephritis.  In 1956, the RO 
proposed severing service connection for nephritis; however, 
upon administrative review, a March 1957 rating decision 
maintained service connection for nephritis and assigned a 10 
percent rating, effective from May 1957, pursuant to 
Diagnostic Code 7502.  

That disability evaluation remained in effect until a rating 
decision in June 1977, which changed the service-connected 
disability to hypertensive vascular disease with nephritis, 
and assigned a 40 percent disability evaluation under 
Diagnostic Code 7101-7502, effective from the termination of 
a temporary total disability evaluation based on 
hosptialization, which had been in effect from March 1 to 
April 30, 1977.

The 40 percent rating remained in effect from May 1, 1977 
until June 1, 1990.  A March 1990 rating decision - from 
which the veteran perfected an appeal that is now addressed 
in this decision - assigned a 30 percent rating for 
congenital absence left kidney with nephritis and 
hypertension using Diagnostic Code 7500.  A June 1991 rating 
decision changed the Diagnostic Code back to 7101-7502 but 
continued the 30 percent rating, which has remained in effect 
to the present under those diagnostic codes.  

The Board will first discuss the March 1990 rating decision, 
from which appeal was taken, that reflects the RO's 
application of Diagnostic Code 7500 then in effect.  The 
former Diagnostic Code 7500, in 38 C.F.R. § 4.115a (1990), in 
effect when appeal was taken, evaluated disability of the 
kidney, with one kidney removed, with nephritis, infection, 
or pathology of the other kidney.  A 30 percent rating was 
assigned for absence of one kidney with the other functioning 
normally; a 60 percent rating was assigned mild to moderate 
disability; and a 100 percent rating was assigned for severe 
disability.  A Note to this diagnostic code, in pertinent 
part, provided that the absence of one kidney prior to 
enlistment or the congenital nonfunctioning of one kidney 
required reduction of 30 percent from the 60 percent rating 
under Code 7500.  The regulation did not address reduction in 
cases where a 100 percent rating was assigned.  It was on 
this basis that the 30 percent disability evaluation was 
assigned in March 1990.

The Board notes that current Diagnostic Code 7500, in 
38 C.F.R. § 4.115b (2005), in effect since revision in 1994, 
does not explicitly discuss congenital absence of a kidney.  
It still requires a minimum 30 percent evaluation with one 
kidney removed; or, evaluation is to be made as renal 
dysfunction if there is nephritis, infection, or pathology of 
the other.  Here, a 30 percent rating consistently has been 
in effect for many years, and various criteria governing 
hypertension and nephritis have been considered; as explained 
below, the Board concludes that a higher rating is not shown 
to be warranted based on any applicable diagnostic code.    

The record reflects that, in the 1990 rating decision, the RO 
had assigned a 60 percent rating consistent rating criteria 
for hypertension and nephritis then in effect, but applied 
the required 30 percent-reduction requirement consistent with 
Diagnostic Code 7500.  The Board has reviewed old rating 
criteria in effect in 1990 and finds that the 60 percent 
(pre-reduction) assigned by the RO at that time was 
appropriate.  See 38 C.F.R. §§ 4.104, Diagnostic Code 7101 
(hypertensive vascular disease); 4.115; 4.115a, Diagnostic 
Codes 7502 (chronic nephritis), 7509 (hydronephrosis) (1990).  
The key evidence of record at that time was the January 1990 
C&P examination report.  A 60 percent rating was the highest 
permissible under old Diagnostic Code 7101, which, as 
explained above, was assigned before the required reduction.  
The C&P examination results did not shown severe or 
pronounced or persistent edema or albuminuria, or moderate to 
markedly decreased kidney function, or moderate to severe 
cardiovascular complications, or chronic invalidism to 
warrant a higher rating under Diagnostic Code 7502.  
Diastolic pressure ranged from 100-112 in January 1990, which 
arguably does not warrant even a 40 percent rating under 
Diagnostic Code 7101 (1990).  Further, the highest schedular 
rating available under Diagnostic Code 7509 was 30 percent, 
which already was in effect.          


The veteran's hypertensive vascular disease with nephritis 
has been evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, and 38 C.F.R. § 4.115b, 
Diagnostic Code 7502 since a January 1991 rating decision.

Diagnostic Code 7101 was revised effective January 12, 1998.  
Old Diagnostic Code 7101 provided that: when hypertensive 
vascular disease (essential arterial hypertension) is 
manifested by diastolic pressure predominantly 130 or more 
with severe symptoms, a 60 percent evaluation is assigned.  
For diastolic pressure predominantly 120 or more and 
moderately severe symptoms, a 40 percent evaluation is 
assigned.  If diastolic pressure is predominantly 110 or more 
with definite symptoms, a 20 percent evaluation is assigned.  
When diastolic pressure is predominantly 100 or more a 10 
percent evaluation is assigned.  (Note 1: For the 40 percent 
and 60 percent ratings, there should be careful attention to 
diagnosis and repeated blood pressure readings.) (Note 2: 
When continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned.)

Under current Diagnostic Code 7101 (2005), hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) is assigned various ratings depending on 
diastolic/systolic pressure readings.  Diastolic pressure 
predominantly 110 or higher or systolic pressure 
predominantly 200 or higher merits a 20 percent rating; 
diastolic pressure predominantly at 120 or higher warrants a 
40 percent rating; a 60 percent rating is assigned with 
diastolic pressure predominantly 130 or more. 

Note (1) to Diagnostic Code 7101 (2005) provides that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  Note (2) requires evaluation of 
hypertension due to aortic insufficiency or hyperthyroidism, 
which is usually the isolated systolic type, as part of the 
condition causing it rather than by separate evaluation.  


According to precedent opinion of the VA General Counsel, 
where pertinent law or regulation is amended while an 
increased rating claim is pending, as is the case here, the 
Board should first determine whether application of the 
revised criteria would result in impermissible retroactivity, 
and to ensure that such application does not extinguish any 
rights or benefits the claimant had prior to the revision.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  If the revised 
criteria are more favorable to the claimant, implementation 
of such criteria cannot be any earlier than the effective 
date of revision, as a matter of law.  See 38 U.S.C.A. 
§ 5110(g) (West 2002).  If the pre-amended criteria are more 
favorable, then VA can apply them, but only through the 
period up to the effective date of the revision.  Thus, the 
Board considers various criteria promulgated during the 
appeal period, bearing in mind that it may apply those most 
favorable to the veteran up to the date of any revision.  

Diagnostic Code 7502 (2005) directs that chronic nephritis be 
rated as renal dysfunction.  Renal dysfunction rating 
criteria are set forth in 38 C.F.R. § 4.115a, which assigns a 
noncompensable rating albumin and casts with history of acute 
nephritis; or hypertension noncompensable under diagnostic 
code 7101.  A 30 percent rating is assigned for albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or transient or slight edema or hypertension at 
least 10 percent disabling under diagnostic code 7101.  A 60 
percent rating is assigned with constant albuminaria with 
some edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under diagnostic 
code 7101.  An 80 percent rating is assigned for persistent 
edema and albuminaria with BUN (blood urea nitrogen) 40 to 
80mg%; or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  A 100 percent rating is assigned 
where the claimant requires regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema or albuminaria; or, BUN more than 80mg%; or, 
creatinine more than 8mg%; or, markedly decreased function of 
kidney or other organ systems, especially cardiovascular.  

The evidence of record includes a 1998 VA compensation and 
pension (C&P) examination report.  Upon the 1998 C&P 
examination, the examiner stated that the veteran does not 
have sequelae of nephritis except for the inconvenience of a 
low protein diet; he does have hypertension associated with 
nephritis, but no subsequent cardiovascular "injury" such 
as infarct or stroke.  His blood pressure was 196/90, which 
represents diastolic pressure below 100, controlled with 
medication.  The examiner does not document manifestation of 
markedly decreased kidney function, or constant albuminaria 
with some edema, or abnormal albumin levels.

The record also includes various VA outpatient treatment 
records dated from the late 1990s, and 2000 and 2004 C&P 
examinations.  These records reflect ongoing treatment with 
medication for hypertensive vascular disease with nephritis, 
and include multiple blood pressure readings taken during 
different years and BUN measurements taken on different 
dates.  The Board has carefully reviewed the blood pressure 
readings and the diastolic pressure readings are all below 
110, and thus, a higher schedular rating based on blood 
pressure readings is not warranted.  None of these records 
reflects exacerbated nephritis symptoms or markedly decreased 
kidney function; they do not show constant albuminaria or 
edema.  Nor do these records reflect an impression as to 
abnormal albumin levels.  Various BUN levels are generally in 
the range between 20s to 30s, with the exception of one (see 
July 2005 private laboratory test data, which reflects BUN of 
45; creatinine of 2.9).  These laboratory results, however, 
do not present figures that would support a higher schedular 
rating than that already in effect.      

As the preponderance of the evidence is against the claim, 
the Board does not employ the benefit-of-reasonable doubt 
rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 
(2005).  

Gouty Arthritis

Gouty arthritis is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5002 and 5017 (2005).  Diagnostic Code 5017 
requires evaluation of gout under Diagnostic Code 5002, which 
assigns various ratings based on whether arthritis, 
rheumatoid, is an active process or it is manifested by 
chronic residuals.  For active process, a 20 percent rating 
is assigned for one or two exacerbations a year in a well-
established diagnosis; a 40 percent rating is assigned with 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year.  A 60 percent rating is assigned where manifestations 
less than commensurate with criteria for a 100 percent but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
4 or more times a year or a lesser number over prolonged 
periods.  A 100 percent rating is assigned with 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.  For chronic residuals, 
Diagnostic Code 5002 permits evaluation based on limitation 
of motion or ankylosis, favorable or unfavorable, of specific 
joints affected consistent with applicable diagnostic codes.  
A Note to the Code provides that the rating for active 
process cannot be combined with that for residuals based on 
limitation of motion or ankylosis; the higher rating is to be 
assigned. 

The evidence pertinent to gouty arthritis includes VA 
outpatient treatment records dated in and after the late 
1990s and several C&P examination reports (1998, 2000, and 
2004).  The Board has carefully reviewed these records, and 
they do not show definite impairment of health as shown by 
objective evidence to include incapacitating episodes at 
least 3 times a year.  These records do not show any medical 
determination as to incapacitating episodes.  Nor is weight 
loss or anemia shown, nor are constitutional manifestations 
associated with active joint involvement.  Gout is well-
controlled with medication; no joint instability or 
limitation of motion is noted, except for slight decrease in 
right knee range of motion.  See 1998 C&P report.  

During the 2000 C&P examination, the veteran reported 
episodes of joint pain and swelling affecting the lower 
extremities; objectively, however, range of motion, posture, 
gait, standing/walking were all deemed "essentially 
normal."  Gout was well-controlled with medication, but 
infrequent (once a year) gouty attacks are reported.              

The 2004 C&P examination did not yield results reflecting 
exacerbated gouty arthritis.  Lower extremity muscle strength 
was "5/5" consistent with the veteran's age; range of 
motion is generally normal, with the exception of diminished 
passive range of motion in the right great toe on plantar 
flexion and dorsiflexion.  The veteran himself denied having 
had gouty flare-ups in years.  No hospitalization or 
confinement is documented.  The report does not reflect 
definite impairment of health as shown by objective evidence 
to include incapacitating episodes at least 3 times a year.  
Nor is weight loss or anemia shown, nor are constitutional 
manifestations associated with active joint involvement.

Based on the above, the Board concludes that the 
preponderance of the evidence does not support a higher 
schedular rating for gouty arthritis.  
      
II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a November 2004 letter, VA 
Appeals Management Center notified the veteran that evidence, 
particularly in the form of medical records, must show 
worsened disability to warrant a higher rating.  The 1998 and 
2003 rating decisions, the Statement of the Case (SOC), and 
Supplemental SOCs (SSOCs) notified the veteran of the 
regulations and rating criteria, old and revised, applicable 
to the disabilities at issue.  The letter explained that, if 
the veteran provides information about the sources of 
evidence or information pertinent to the claim, to include 
records from private doctors, other federal agencies, 
employers, and state and local governments, then VA would 
make reasonable efforts to obtain the records from the 
sources identified.  The veteran also was notified that, 
notwithstanding VA's duty to assist, he ultimately bears the 
burden to ensure adequate substantiation of his claim.  As 
for the "fourth element," the July 2005 SSOC set forth 
38 C.F.R. § 3.159, from which the fourth element is derived.     

The Board acknowledges that the VCAA notice was given during 
appeal, after the issuance of the rating decisions (1990 and 
1998) upon which the appeal is based.  The Board finds no 
prejudicial error resulted as a result of this timing defect.  
The Pelegrini Court explicitly stated that, notwithstanding 
the requirement that a valid VCAA notice be provided before 
the agency of original jurisdiction (AOJ) decision: "[W]e do 
not hold that . . . [a] case in which pre-AOJ-adjudication 
notice was not provided . . . must be returned to the AOJ for 
the adjudication to start all over again as though no AOJ 
action had ever occurred, i.e., there is no nullification or 
voiding requirement either explicit or implicit in this 
opinion . . . ."  The Board interprets Pelegrini and 
discussion therein to mean that the intent and purpose of the 
law are to provide a full VCAA notice before the initial AOJ 
decision to ensure full and fair development of the case and 
to provide a claimant ample time to substantiate the claim.  
However, the Court recognized that a case-by-case evaluation 
might be warranted at times.  

Here, the rating actions on appeal were issued long before 
enactment of VCAA; after the law was enacted, appropriate 
notice was given.  The Pelegrini Court acknowledged, at p. 
120, that where, as here, 38 U.S.C.A. § 5103(a) notice was 
not mandated at the time of the initial RO denial, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process during appeal.  These were clearly 
provided here.      

Additionally, after the veteran was issued the most recent 
(2005) SSOC (sent to the veteran in August 2005) and notified 
that he has an additional opportunity comment on the claim, 
he submitted private medical records pertinent to the claim.  
The veteran affirmatively waived his right to initial RO 
review of such evidence, and the Board has considered the new 
evidence along with all other evidence of record.  He did 
not, however, specifically claim that VA failed to comply 
with VCAA notice requirements, or that he has any evidence in 
his possession required for full and fair adjudication of the 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 203 (2005).      

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The claims 
file includes records from private medical care providers, VA 
outpatient treatment records, multiple VA C&P examination 
findings appropriate to an evaluation of this claim, and the 
veteran's written statements and testimony.  The Board's 
remand directives were completed.  Based upon the foregoing, 
the Board concludes that VA has met its duty-to-assist 
obligations.     


ORDER

An increased disability evaluation for hypertensive vascular 
disease with nephritis, currently evaluated as 30 percent 
disabling, is denied.

An increased disability evaluation for gouty arthritis, 
currently evaluated as 20 percent disabling, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


